Order entered October 4, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00431-CV

                       BRADLEY B. MILLER, Appellant

                                        V.

                    JUDGE ANDREA PLUMLEE, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-15614

                                     ORDER

      On September 15, 2021, we ordered Dallas County District Clerk Felicia

Pitre to file a supplemental clerk’s record containing a copy of the June 30, 2021

“Plaintiff’s Response in Opposition to the Plea to the Jurisdiction of Defendants

Dallas County and Danielle Diaz” and the July 14, 2021 “Order Granting

Defendants Danielle Diaz and Dallas County’s Plea to the Jurisdiction.” Although

the supplemental record was to be filed no later than September 27, 2021, it has yet
to be filed. Accordingly, we ORDER the supplemental record be filed no later

than October 11, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                          /s/    ROBERT D. BURNS, III
                                                 CHIEF JUSTICE